Title: To George Washington from the Newark Committee of Correspondence, 4 July 1776
From: Newark Committee of Correspondence
To: Washington, George



May it please Your Excellency
Newark [N.J.] July 4th 1776

As not only the Levies but the main Body of the Militia of this and the neighbouring Counties are gone to New York; and as the King’s Troops are in Possession of Staten Island, & there being but a narrow River between them & our defenceless Country; and it being thought improbable that General Howe will make any Attempt on New York with his present Strength, or until all his expected Reinforcements arrive; And as there is great Reason to apprehend that he, knowing our naked & defenceless State, will in the mean time, if his Troops have no other Employment, make Incursions, at least, into, & ravage our Country So near & exposed; We cannot behold our alarming Situation without anticipating the most cruel Distress. Our Country destitute of Inhabitants, Our Wives & Children unprotected either from the Enemy without or the Tories & Negroes in the midst of us—In this dangerous Predicament We have no other Source for Relief but by humble application to Your Excellency; firmly relying on Your Excellency’s Wisdom & Humanity, We don’t doubt You will order the most speedy & suitable Provision for the Safety of our Country & quieting the Distresses of our Women & Children.
If it be really necessary that We shou’d fall a Sacrifice to the Benefit of the Common Cause; We will endeavour to support our Misfortunes without repining; But We hope that the Arrival of Troops from Connecticut will render it unnecessary, & make the longer Attendance of the main Body of our Militia at New York dispensible—We are with the most respectful Submission—Your Excellency’s most Obedt Sert

By Order of the Committee of Newark
Lewis Ogden Chairman

